Order entered July 2, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01684-CV

 GLYNNWOOD BOWMAN, INDIVIDUALLY AND JOHN ANGELL, AS RECEIVER,
                          Appellant

                                               V.

 THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. F/K/A THE BANK
OF NEW YORK TRUST COMPANY, N.A. AS SUCCESSOR TO JP MORGAN CHASE
          BANK, N.A. AS TRUSTEE FOR RAMP 2006RS4, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-01134

                                           ORDER
       The reporter’s record in this case is overdue. By order dated May 14, 2014, we granted

Court Reporter Vielica Dobbins’s second request to extend the time to file the reporter’s record

and ordered the reporter’s record filed by May 28, 2014. To date Ms. Dobbins has neither filed

the reporter’s record nor otherwise corresponded with the Court regarding the record. This

appeal cannot proceed without the issue of the reporter’s record being resolved.

       Accordingly, we ORDER Vielica Dobbins, Official Court Reporter for the 134th Judicial

District Court, to file the reporter’s record within TEN DAYS. We expressly CAUTION Ms.
Dobbin that failure to comply with this order or correspond with the Court regarding the status of

the reporter’s record may result in an order that she not sit as a court reporter until she complies.

       We DIRECT the Clerk of this Court to send a copy of this order, by electronic

transmission, to the Honorable Dale B. Tillery, Presiding Judge of the 134th Judicial District

Court; Velicia Dobbins; and all parties.




                                                       /s/    ADA BROWN
                                                              JUSTICE